United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 1, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10186
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE ALBERTO JOHNSON-RAMIREZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:04-CR-15-ALL
                       --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Jose Alberto Johnson-Ramirez appeals from the sentence

imposed pursuant to his guilty-plea conviction for transportation

of illegal aliens and aiding and abetting.   Johnson-Ramirez

argues that he should not have received an adjustment for

obstruction of justice and he should have received an adjustment

for acceptance of responsibility.

     The Government moves for dismissal of this appeal because,

as part of his plea agreement, Johnson-Ramirez waived his right

to appeal his conviction and sentence except on grounds that the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10186
                                 -2-

sentence exceeded the statutory maximum punishment or that his

counsel rendered ineffective assistance.    Johnson-Ramirez’s

arguments do not rest upon either of these exceptions to his

waiver.    Johnson-Ramirez did not respond to the Government’s

motion and did not challenge the validity of his guilty plea or

the appeal-waiver provision.

     There is nothing in the record on appeal to suggest that

Johnson-Ramirez did not knowingly and voluntarily waived his

right to appeal his sentence.    Accordingly, Johnson-Ramirez’s

appeal is barred by the waiver contained in the plea agreement.

See United States v. Portillo, 18 F.3d 290, 292-93 (5th Cir.

1994).    The Government’s motion to summarily affirm is granted.

The Government’s motion to dismiss or alternatively for an

extension of time is denied as unnecessary.

     AFFIRMED; MOTION TO SUMMARILY AFFIRM GRANTED; MOTION TO

DISMISS OR ALTERNATIVELY FOR AN EXTENSION OF TIME DENIED.